DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed May 2, 2022.  Claims 18, 19, and 22-28 are currently pending.
The rejections of claims 18, 19, and 22-25 set forth in the Office Action dated February 1, 2022 are MAINTAINED for the reasons set forth below.  To ensure the amendments to the present claims are addressed, the rejections are set forth in full.
New claims 26-28 are REJECTED for the reasons set forth below.
This action is non-final.

Comments Regarding Claim Interpretation
Claim 18 recites an “amount of total aluminum employed in the catalyst composition.”  Based on the Specification, it appears that the alkylating agent and halogen source in step (a), as well as the additional alkylating agent in step (c), may be aluminum sources.  However, because the composition formed in step (a) is referred to as “a catalyst composition,” the examiner interprets the  “amount of total aluminum employed in the catalyst composition” to refer to the amount of aluminum present in the catalyst composition before any alkylating agent referred to in step (c) is added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18, 19, and 22-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, it is not clear how the aluminum is “employed” in the catalyst composition. 
Because claims 19 and 22-28 depend from claim 18 and do not correct claim 18’s deficiencies, they are indefinite for the reason claim 18 is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 19, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2006/0004131) in view of Jenkins et al. (US 5,017,539) and Tocchetto Pires et al. (US 6,482,906).
Regarding claims 18, 19, 22-26, and 28, Ozawa teaches a process of preparing functionalized cis-1,4-polydienes (preferably cis-1,4-polybutadiene) in which conjugated diene monomers (preferably 1,3-butadiene) are polymerized in the presence of a lanthanide-based catalyst, then functionalized with a functionalizing agent.  (Abstract; paras. [0003], [0012], [0014], [0017], [0040].)  Ozawa further teaches that in the polymerization process, the lanthanide-containing catalyst is present in the amount of 0.005 to about 0.5 mmol per 100 g monomer (see para. [0016]), most preferably in the amount of 0.05 mmol per 100 g monomer (see Ex. 1, para. [0059]).  This preferred amount – as indicated by its inclusion in an example – is within the claimed range of lanthanide to monomer ratio.
Ozawa also teaches catalyst systems that are used in the polymerization process, including the catalyst system disclosed in Throckmorton et al. (US 3,794,604), which is incorporated by reference at paragraph [0014] of Ozawa.  The examiner is interpreting Ozawa as incorporating by reference the teachings of Throckmorton relating to the catalyst system and formation thereof.  Thus, the teachings of Throckmorton relating to the catalyst system are implicitly found within the disclosure of Ozawa.
Throckmorton teaches a process of forming a catalyst for the polymerization of butadiene comprising the steps of (1) forming a lanthanide-based catalyst used for polymerization that is prepared by adding a conjugated diene monomer, an alkyl aluminum hydride, a Group III-B metal compound, and an alkyl aluminum halide to a solvent; and (2) aging the catalyst at room temperature for preferably 7 days.  (col. 1, lines 54-68; col. 4, lines 56-68.)  Representative alkyl aluminum halides include ethylaluminum dichloride and ethylaluminum sesquichloride.  (col. 3, line 72 – col. 4, lines 28).  Representative Group III-B-metal compounds include cerium octanoate and neodymium neodecanoate (neodymium versatate).  (col. 3, lines 36-45).  Representative alkyl aluminum hydrides include diethylaluminum hydride and diisobutylaluminum hydride.  (col. 2, lines14-51.)  
As for the reaction conditions and relative amounts, Throckmorton teaches that the catalyst is preferably aged for 7 days at 25°C.  (Ex. 1, col. 6, lines 34-56; Table 1, Catalysts B-E; Ex. II, col. 6, lines 58-74.)  Throckmorton further teaches that the ratio of conjugated diene (butadiene) to lanthanide is 10:1 (2.72 mmol to 0.27 mmol).  (Table 1, Catalyst B.)
The benefits of aging a lanthanide-based catalyst for 7 days is a practice known in the art.  For example, Jenkins teaches that aging a catalyst for 7 days before use increases catalyst activity.  (col. 2, lines 22-24.)  Further, aging a catalyst for long periods increases the resulting polymer’s molecular weight.  (col. 2, lines 24-26.)  Thus, it would have been obvious for one of ordinary skill in the art to age the catalyst of Throckmorton, as incorporated by Ozawa, for 7 days, which is within the claimed range.
Ozawa further teaches that the preferred amount of catalyst used in the polymerization of conjugated dienes is 0.05 mmol per 100 g monomer.  (Ex. 1, para. [0059].)  Throckmorton teaches that the preferred relative amounts of lanthanide and aluminum-containing compounds is 4.2 mmol aluminum (4.0 mmol alkyl aluminum hydride + 0.2 mmol alkyl aluminum halide) and 0.2 mmol lanthanide.  Thus, when using an amount of catalyst composition taught by Ozawa (0.05 mmol per 100 g monomer), the amount of aluminum present in the catalyst composition is 1.05 mmol aluminum per 100 g monomer, which is within the claimed ranges.
The difference between Ozawa and the present claims is that Ozawa does not teach adding an alkylating agent to the aged catalyst.  However, Tocchetto Pires teaches a polymerization process comprising polymerizing butadiene in the presence of an aged lanthanide-based catalyst and diisobutylaluminum hydride (an alkylating agent).  (Abstract; Ex. 2, col. 8, lines 45-65; Ex. 11, col. 10, lines 25-32.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the step of adding an alkylating agent to the polymerization reaction to act as a molecular weight modifier, thereby producing a polybutadiene with the desired molecular weight.  (See Ex. 11, col. 10, lines 28-29.)

Regarding claim 27, Ozawa teaches a preferred polymerization temperature of 25°C (see Exs. 1-4, para. [0060]), which is within the claimed range.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes two arguments in support of its assertion that the present claims are patentable:
Applicant:  Throckmorton provides no teaching regarding the benefits of aging the catalyst between 5-15 days.  The 7 days of Throckmorton is only one of several exemplar times, and there is no recognition of any benefit of that amount of time.  (Remarks, p. 4.)
Office:  The Office disagrees that Throckmorton does not recognize any benefit to aging the catalyst for 7 days.  Table III shows that the polymer yields (an indication of catalyst activity) increases as the aging time increases.  Further, as discussed above, aging for larger periods of time (including 7 days, but not limited to 7 days) is known elsewhere in the art.  Aging the catalyst for longer periods of time not only increases the catalyst’s activity, but also increases the molecular weight of the resulting polymer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to age the catalyst of Throckmorton, as incorporated by Ozawa, for 7 days.

Applicant:  Jenkins’ examples are all aged at -20°C, whereas claim 22 recites an aging temperature of 20°C.  The teachings of Jenkins (regarding aging times) must be considered in this context.  (Remarks, pp. 4-5.)
Office:  The examiner surmises that Applicant is arguing that a person of ordinary skill would not have recognized the benefits of aging a catalyst identified by Jenkins at 20°C because the exemplar catalysts of Jenkins are aged at -20°C.  If this is Applicant’s argument, the examiner disagrees.  First, as noted above, Throckmorton identifies a benefit of aging (higher polymer yields) when the catalyst is aged at 25°C.  Second, Jenkins more generally teaches aging catalysts at temperatures up to 40°C.  (col. 2, lines 28-30.)  There is no reason a person of ordinary skill would disregard Jenkins’ general teachings regarding catalyst aging times, even if the examples are aged at lower temperatures.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  (MPEP 2123(I).)  A person of ordinary skill would have recognized Jenkins’ teachings regarding aging times for what it was – a statement regarding aging times without regard for aging temperatures.  Indeed, to the extent Jenkins is concerned about temperature of aging, it is to ensure that the catalyst does not decompose at too-high a temperature, not that the benefits of aging would be limited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763